EXHIBIT 10.17

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

This Amendment No. l to Loan and Security Agreement (this “Amendment”) is
entered into this 10th day of October, 2016 by and among (a) HERCULES CAPITAL,
INC. (f/k/a Hercules Technology Growth Capital, Inc.), a Maryland corporation,
in its capacity as administrative agent for itself and the Lender (as defined
herein) (in such capacity, the “Agent”); (b) the several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (as defined below) (collectively, referred to as the “Lender”); and
(c) EXICURE, INC., a Delaware corporation (“Borrower”).

WHEREAS, Lender and Borrower are parties to that certain Loan and Security
Agreement dated as of February 17, 2016 (as the same has been and may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement- Section 3.1 (Security Interest). Subject to the
satisfaction of the conditions set forth in Section 4 of this Amendment, the
Loan Agreement is hereby amended by deleting the last sentence of Section 3.1 in
its entirety.

3. Conditions to Effectiveness. Agent, Lender and Borrower agree that this
Amendment shall become effective upon receipt by Agent of the fully executed
Amendment by Borrower.

4. Representations and Warranties. The Borrower hereby represents and warrants
to Lender as follows:

(a) Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement (after
giving effect to this Amendment) are true and correct in all material respects
on and as of the date hereof with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct as of such
date.

(b) Authority, Etc. The execution and delivery by Borrower of this Amendment and
the performance by Borrower of all of its agreements and obligations under the
Loan Agreement and the other Loan Documents, as amended hereby, are within the
corporate authority of Borrower and have been duly authorized by all necessary
corporate action on the part of Borrower. With respect to Borrower, the
execution and delivery by Borrower of this Amendment does not and will not
require any registration with, consent or approval of, or notice to any Person
(including any governmental authority).



--------------------------------------------------------------------------------

(c) Enforceability of Obligations. This Amendment, the Loan Agreement and the
other Loan Documents, as amended hereby, constitute the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, general equitable principles or other laws relating
to or affecting generally the enforcement of, creditors’ rights and except to
the extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

(d) No Default. Except as set forth in Section 3 above, before and after giving
effect to this Amendment (i) no fact or condition exists that would (or would,
with the passage of time, the giving of notice, or both) constitute an Event of
Default, and (ii) no event that has had or could reasonably be expected to have
a Material Adverse Effect has occurred and is continuing.

(e) Event of Default. By its signature below, Borrower hereby agrees that it
shall constitute an Event of Default if any representation or warranty made
herein should be false or misleading in any material respect when made.

5. Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment shall in any way
prejudice, impair or effect any rights or remedies of Agent or Lender under the
Loan Agreement and the other Loan Documents. Except as specifically amended
hereby, Borrower hereby ratifies, confirms, and reaffirms all covenants
contained in the Loan Agreement and the other Loan Documents. The Loan
Agreement, together with this Amendment, shall be read and construed as a single
agreement. All references in the Loan Documents to the Loan Agreement or any
other Loan Document shall hereafter refer to the Loan Agreement or any other
Loan Document as amended hereby.

6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

7. Miscellaneous.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

(b) The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.



--------------------------------------------------------------------------------

(c) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(d) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER    BORROWER    HERCULES CAPITAL, INC.    EXICURE, INC.    By: /s/Jennifer
Choe    By: /s/David S. Snyder    Name: Jennifer Choe    Name: David S. Snyder
   Title: Assistant General Counsel    Title: C.F.O.   

AGENT

HERCULES CAPITAL, INC.

By: /s/Jennifer Choe

Name: Jennifer Choe

Title: Assistant General Counsel